        Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 1 of 9



 1   DAVID P. MASTAGNI, ESQ. (SBN 57721)
     GRANT A. WINTER, ESQ. (SBN 266329)
 2   BRETT D. BEYLER, ESQ. (SBN 319415)
     MASTAGNI HOLSTEDT, A.P.C.
 3
     1912 "I" Street
 4   Sacramento, California 95811
     Telephone: (916) 446-4692
 5   Facsimile: (916) 447-4614
     Email: bbeyler@mastagni.com
 6
     Attorneys for Plaintiffs Alan &Kelly Strickland
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   Alan Strickland, an individual; and Kelly           Case No.: 4:20-cv-00981-YGR
     Strickland, and individual,
12
                                                         PLAINTIFFS' NOTICE OF MOTION
13                  Plaintiffs,                          AND MOTION TO COMPEL
     vs.                                                 SUBPOENA COMPLIANCE
14
     MASAI UJIRI, an individual; TORONTO                 Date:          December 22, 2020
15
     RAPTORS, a business entity, MAPLE LEAF              Time:          2:00 p.m.
16   SPORTS & ENTERTAINMENT, a business                  Courtroom:     1
     entity; NATIONAL BASKETBALL                         Judge:         Hon. Yvonne Gonzalez Rogers
17   ASSOCIATION, INC.; and DOES 1 through
     100, inclusive
18                                                        Action Filed: February 7, 2020
                    Defendants.
19

20

21          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
22          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 45, on December 22, 2020,

23   or as soon thereafter as the Court will allow, in Department 1 of the Oakland Federal District

24   Courthouse at 1301 Clay Street, Oakland, 94612, at 2:00 p.m., Plaintiffs Alan and Kelly

25   Strickland ("Plaintiffs"), will and hereby does move this Court for an order compelling non-party
26   Oakland Police Department ("OPD") to comply with Plaintiffs' subpoena for production of
27   documents and things, and electronically stored information ("ESI"). This motion is made on the
28   grounds that the documents, things, and ESI are relevant to the subject matter of the action and


                                              1
           PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
        Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 2 of 9


 1   do not relate to privileged matters, and OPD's refusal/failure to respond is without justification.
 2   This motion will be based on this Notice of Motion and Motion, The Memorandum of Points and

 3   Authorities herein, and the Declaration of Brett D. Beyler filed herewith.

 4
                                           I. INTRODUCTION
 5

 6           The instant case was filed by Plaintiffs on February 7, 2020, alleging assault and battery,

 ~   intentional infliction of emotional distress, negligence, negligence per se, and loss of consortium.

 g   (See ECF No. 1). This motion is submitted in accordance with Local Rules 7 and 37, and Fed. R.

 9   Civ. P. 45. Plaintiffs' motion seeking to compel compliance with Plaintiffs' subpoena is before
10   this Court pursuant to Fed. R. Civ P. 45(c)(1)(A) and 45(d)(2)(B)(i), (g). Fed. R. Civ. P.
11   45(e)(1)(A), (C) command non-party OPD to produce (A) documents, and (C), ESI in order to

12   comply with Plaintiffs' subpoena. (See ECF No. 48). Plaintiffs therefore respectfully ask this
13   court to compel OPD to provide documents and things, and ESI, pursuant to Plaintiffs' subpoena
14   and in accordance with Fed. R. Civ. P. 45(a)(1)(A)(iii).
15

16                            II. STATEMENT OF RELEVANT FACTS

1~          This matter stems from an incident that took place on June 13, 2019 at the Oracle Arena

1g   in Oakland, California. (See ECF No. 1 at 4). On August 24, 2020, Plaintiffs' made a subpoena

19   for the production of documents and things, and for ESI, served upon non-party OPD in

20   accordance with Fed. R. Civ. P. 45(a)(3). (Declaration of Brett D. Beyler (`Beyler Decl."), ¶

21   2); (see also ECF No. 48). On October 7, 2020, Plaintiffs sent correspondence to OPD records

22   clerk Tracy Ton in order to meet and confer regarding the August 24, 2020 subpoena. (Beyler

23   Decl., ¶ 3). However, as of the date of the filing of this motion, no response has been forthcoming
24   from OPD and OPD has not produced any documents, things, or ESI, in violation of Fed. R. Civ.

25   P. 45(a)(1)(A)(iii). (Beyler Decl., ¶ 4). Non-party OPD has failed to object under Fed. R. Civ.
26   P. 45(d)(2)(B). (Beyler Decl., ¶ 4). Moreover, Defendants have neither moved to quash

27   Plaintiffs' subpoena to OPD nor sought a protective order regarding Plaintiffs' subpoena to OPD.

28   (Beyler Decl., ~ 5).


                                              2
           PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
        Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 3 of 9


 1                    III. MEMORANDUM OF POINTS AND AUTHORITIES
             "Federal Rule of Civil Procedure 45 governs discovery of non-parties by subpoena

 3   subpoena." Intermarine, LLC v. SpliethoffBevrachtingskantoor, B. V., 123 F.Supp.3d 1215, 1217

 4   (N.D. Cal. 2015). Rule 45 vests a party's attorney with the authority to compel production of

 5   documents or require the appearance of anon-party as set forth in the subpoena. Lofton v. Verizon

 6   Wireless (VAW) LAC, 308 F.R.D. 276, 290 (N.D. Cal. 2015). "Rule 45 provides that a party may

 7   command anon-party to testify at a deposition and produce designated documents, electronically

 8   stored information, or tangible things in that person's possession, custody, or control."

 9   Intermarine, 123 F.Supp.3d at 1217 (citing Fed. R. Civ. P. 45(a)(1)(A)(iii)).
10          Under Rule 45, a party's "subpoena may command: (A) production of documents,
11   electronically stored information, or tangible things at a place within 100 miles of where the
12   person resides, is employed, or regularly transacts business in person."         Fed. R. Civ. P.
13   45(c)(2)(A). "The Advisory Committee Notes to the 1970 Amendment to Rule 45 state that the
14   `scope of discovery through a subpoena is the same as that applicable to Rule 34 and other
15   discovery rules."' Gonzales v. Google, Inc., 234 F.R.D. 674, 679 (N.D. Cal. 2006). Anon-party's
16   failure to object to or comply with a subpoena is a proper basis for a motion to compel that non-
17   party's responses to a subpoena. See Fed. R. Civ. P. 45(d)(2)(B)(i); cf. Moon v. SCP Pool Corp.,
18   232 F.R.D. 633, 636 (C.D. Cal. 2005) ("A nonparty's failure to timely make objections to a
19   Rule 45 subpoena duces tecum generally requires the court to find that any objections have been
20   waived."); see also Deal v. Lutheran Hospitals &Homes, 127 F.R.D. 166, 167-69 (D. Alaska
21   1989) (applying the Rule 34 standard for parties to non-parties under Rule 45, the court reached
22   the "parallel [] result" — "that the failure to file timely objections . . . results in a waiver of
23   objections that might otherwise be available.").
24          Where objections have been made or waived, Fed. R. Civ. P. 45(d)(2)(B)(i) provides that,
25   "[a]t any time, on notice to the commanded person, the serving party may move the court for the
26   district where compliance is required for an order compelling production or inspection." See
27   McCoy v. Southwest Airlines Co., Inc., 211 F.R.D. 381, 384-88 (C.D. Cal. 2002) (granting
28
     Plaintiffs' motion to compel where objections were waived due to non-party's failure to respond


                                              3
           PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
        Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 4 of 9


 1   to Plaintiffs' subpoena). Generally, although "Rule 45 does not state how much time must be

 2   allowed between service of a subpoena and the date set for compliance[,] [t]he same "reasonable"

 3   time limit applicable to the notice of deposition . . .will probably be employed." Subpoena,

 4   Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial, Ch. 11(IV)-F (citing Fed. R. Civ. P.

 5   30(b)(1), requiring "reasonable" notice). Fed. R. Civ. P. 45(g) further allows a court to "hold in

 6   contempt a person who, having been served, fails without adequate excuse to obey the subpoena."

 7
            A. Plaintiffs' Motion to Compel Should be Granted Because Non-Party OPD
 8
               Entirely Failed to Comply with Plaintiffs' Subpoena.
~7          Under Fed. Rs. Civ. P. 45(a)(1)(A)(iii) and 45(e)(1)(A), (C) Plaintiffs are entitled to
10   adequate responses to their discovery requests in compliance with Plaintiffs' subpoena. (See
11   Beyler Decl., ¶ 2, Exhibit A, Subpoena.). On August 24, 2020, Plaintiffs' made a subpoena for
12   the production of documents and things, and for ESI, served upon non-party OPD in accordance
13   with Fed. R. Civ. P. 45(a)(3). (Beyler Decl., ¶ 2). Plaintiffs' subpoena made the following
14   requests for information from OPD:
15      "Documents and Electronically Stored Information (ESI) including:
16
               1. ALL DOCUMENTS that RELATE TO or arise from ANY investigation of the
17
                   INCIDENT at Oracle Arena including, but not limited to, correspondence,
18
                   memoranda, notes, reports, and DOCUMENTS.
19
               2. ANY DOCUMENTS, including video footage, audio recordings, and
20
                   photographs depicting, reflecting, or revealing ANY interaction between
21
                   Alameda County Deputy Sheriff Alan Strickland and Toronto Raptor's President
22
                   Masai Ujiri on the date of the Incident.
23
               3. ANY DOCUMENTS, including video footage, audio recordings, and
24
                   photographs depicting, reflecting, or revealing ANY within the arena from the
25
                   dine at which the Toronto Raptors won until the trophy ceremony concluded.
26
               4. ANY COMMUNICATION which RELATE TO Alameda County Deputy Sheriff
27
                   Alan Strickland.
28


                                              4
           PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
        Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 5 of 9


 1              5. ANY COMMUNICATION which RELATE TO Toronto Raptor's President

 2                 Masai Ujiri.
 3   (See Beyler Decl., ¶2, Exh. A.)

 4          However, as of the date of the filing of this motion, no response has been forthcoming
 5   from OPD and OPD has not produced any documents, things, or ESI, in violation of Fed. R. Civ.

 6   P. 45(a)(1)(A)(iii). (Beyler Decl., ¶ 4).

 ~          Fed. Rs. Civ. P. 26(b)(1), (2) requires that discovery requests be relevant, proportionate,

 g   not overly burdensome, not unreasonably cumulative or duplicative, and within the scope of

 9   discovery as contemplated by Fed. R. Civ. P. 26(b)(1). In accordance with Local Rule 37-2,
10   plaintiff certifies that each requirement of Rules 26(b)(1) and 26(b)(2) are met. (Beyler Decl., ¶
11   6). Here, all of the preceding requests are within the ordinary scope of discovery. All of the
12   requests are relevant because each request directly pertains to the incident that took place June
13   13, 2019 at Oracle Arena in Oakland, California. (See ECF No. 1 at 4). Further, the requests do
14   not cover privileged matters, including investigations, because OPD has waived any claim to
15   privilege by entirely failing to respond to Plaintiffs' subpoena. See Moon, 232 F.R.D. at 636.
16   Moreover, the requests are proportionate, not overly burdensome,. and not unreasonably

1~   cumulative or duplicative because Plaintiffs' subpoena contained only five requests, none of
1g   which are substantially similar. (See Beyler Decl., ¶2; Exh. A.). Moreover, such contentions ',
19   ~e the proper subject of meet and confer opportunities. See Fed. R. Civ. P. 26, Committee Notes '

20   on Rules — 2015 Amendment. Here, OPD failed to take advantage of Plaintiffs' effort to meet
21   and confer. (See Exhibit B to the Decl. of Brett D. Beyler).
22          Further, Plaintiffs' have complied with Local Rule 37-1(a) by requesting OPD meet and
23   confer with Plaintiffs prior to filing the instant motion. See Exhibit B. Accordingly, this Court
24   should compel OPD to comply with Plaintiffs' subpoena and to produce documents and things,
25   and ESI, pursuant to Plaintiffs' subpoena. See Lofton, 308 F.R.D. at 290.
26   ///
27   ///
28


                                                     5
           PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
          Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 6 of 9


  1            B. Plaintiffs' Motion to Compel Should be Granted Because Non-Party OPD
                  Entirely Failed to Object to Plaintiffs' Subpoena, Thus Waiving any Objections.
  2

  3            Rule 45 allows anon-party to serve objections to a subpoena "before the earlier of the
  4    time specified for compliance or 14 days after a subpoena is served." Fed. R. Civ. P. 45(d)(2)(B).

  5    "A nonparty's failure to timely make objections to a Rule 45 subpoena duces tecum generally

  6    requires the court to find that any objections have been waived." Moon, 232 F.R.D. at 636; see
  ~    also Deal, 127 F.R.D. at 167-69. Non-party OPD has failed to object under Fed. R. Civ. P.

  g    45(d)(2)(B). (Decl. of Brett D. Beyler, ¶ 4). Moreover, Defendants have neither moved to quash
  g    Plaintiffs' subpoena to OPD nor sought a protective order regarding Plaintiffs' subpoena to OPD.

10     ~Beyler Decl., ¶ 5). Here, granting Plaintiffs' motion to compel is warranted because OPD and

11     Defendants have failed to object to Plaintiffs' subpoena, thus waiving any objections OPD may

12     have regarding production of the documents, things, and ESI requested by Plaintiffs' subpoena.

13     Thus, this Court should grant Plaintiffs' motion to compel OPD's compliance with Plaintiffs'

14     subpoena.

15             C. Plaintiffs' Motion to Compel Should be Granted Because Plaintiffs Have
                  Provided Non-Party OPD Reasonable Time to Comply with Plaintiffs' Subpoena.
16

1~             Although "Rule 45 does not state how much time must be allowed between service of a

~1 g   subpoena and the date set for compliance[,] [t]he same "reasonable" time limit applicable to the
19     notice of deposition" should be applied. Rutter Group, Fed. Civ. Pro. Before Trial, Ch. 11(IV)-

20     F. Plaintiffs made their deposition served on OPD on August 24, 2020. (Beyler Decl., ¶ 2).

21     Further, on October 7, 2020, Plaintiffs attempted to meet and confer with OPD regarding the
22     August 24, 2020; subpoena. (Beyler Decl., ¶ 3).
23            However, as of the date of the filing of this motion, no response has been forthcoming
24     from OPD and OPD has not produced any documents, things, or ESI. (Beyler Decl., ¶ 4). Fed.
25     R. Civ. P. 45(d)(2)(B) provides that objections must be served "before the earlier of the time
26     specified for compliance or 14 days after a subpoena is served." However, as mentioned above,
27     OPD has entirely failed to object. (Beyler Decl., ¶ 4). Further, as of the date of the filing of this

28     motion, no response has been forthcoming from OPD. (Beyler Decl., ¶ 4). Plaintiffs contend the


                                                 6
              PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
       Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 7 of 9


 1   more than seventy-five (75) day period OPD had to respond to Plaintiffs' subpoena is reasonable
 2   for the purposes of the Discovery Rules. (See e.g., Fed. R. Civ. P. 30(b)(1)). Moreover, OPD's

 3   failure to respond to Plaintiffs' meet and confer request indicates that OPD does not intend to

 4   respond to Plaintiffs' subpoena. Accordingly, this Court should compel OPD to comply with

 5   Plaintiffs' subpoena and to produce documents and things, and ESI, pursuant to Plaintiffs'

 6   subpoena.
 7                                        VI. CONCLUSION
 8          For the reasons set forth above, Plaintiffs respectfully request this Court grant their
 9   motion to compel compliance with Plaintiffs' subpoena to produce documents and things, and
10   ESI and to compel non-party OPD to provide adequate responses to Plaintiffs' subpoena to
11   produce documents and things, and ESI.
12
13
     Dated: November ] 3, 2020                   MASTAGNI HOLSTEDT, A.P.C.
14
15
16                                               By:    /s/ Brett D. Be,i
                                                                        le
                                                        BRETT D. BEYLER
17                                                      Attorney for Plaintiffs

18
19
20
21
22
23
24
25
26
27
28



           PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA COMPLIANCE
         Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 8 of 9



 1                                PROOF OF SERVICE (C.C.P.§1013a)

     SHORT TITLE OF CASE:           Strickland v. Ujiri, et al.
     COURT NAME:                    USDC-Northern District
     CASE No.:                      4:20-CV-00981-YGR


             I am a citizen of the United States and a resident of the County of Sacramento. I am over
     the age of 18 years and am not a party to the within action. My business address is 1912 I Street,
     Sacramento, CA 95811.

             On the date set forth below, I served the below-described document(s), on the parties
 7   listed herein, at the addresses set forth below, by serving a true copy, or original as required by
     law, of each by the following means of service:
 8
     ✓ BY U.S. FIRST-CLASS MAIL [C.C.P. §§1013 & 1013(a)):
 9       I placed the envelope for collection and mailing, following our ordinary business
         practices. I am readily familiar with this firm's business practice of collecting and
10       processing correspondence for mailing. On the same day that correspondence is placed
         for collection and mailing, it is deposited in the ordinary course of business with the
11       United States Postal Service, in a sealed envelope with postage fully paid.
12   ✓       BY ELECTRONIC SERVICE:
             Based on a court order or an agreement of the parties to accept electronic service, I caused
13           a .pdf version of the below-described documents to be sent to the persons at the electronic
             service addresses as set forth below.
14
     NAME/DESCRIPTION OF DOCUMENTS) SERVED:
15     PLAINTIFFS' NOTICE OF MOTION AND MOTION TO COMPEL SUBPOENA
       COMPLIANCE
16
     ADDRESSES OF SERVICE:
17
      Joseph W. Cotchett                                  Attorneys for Defendants Masai Ujiri,
      Emanuel B. Townsend                                 Toronto Raptors and Maple Leaf Sports &
18
      Tamarah Prevost                                     Entertainment
      Cotchett, Pitre &McCarthy, LLP
19
      840 Malcolm Road, Ste. 200
20    Burlingame, CA 94010
      T: (650) 697-6000/F: (650) 697-0577
21    Email: jcotchett ,cpmlegal. com
             etownsend(a~cpmlegal. com
            t prevost(~,cpmle al. com
22

23    Mark R. Conrad                                      Attorneys for Defendant National Basketball
      Courtney C. Aasen                                   Association
24    Conrad & Metlitzky LLP
      Four Embarcadero Center, Ste. 1400
25    San Francisco, CA 94111
      T:(415)343-7100/F:(415)343-7101
26    Email: mconrad(a,conradmetlitzkv. com
            caasen conradmetlitz . com
27

28


     PROOF                                                                                       1 ~Page
         Case 4:20-cv-00981-YGR Document 52 Filed 11/13/20 Page 9 of 9



 1            I declare under penalty of perjury, under the laws of the State of California, that the
 2 'i foregoing is true and correct and was executed on November 13, 2020 at Sacramento, California.

 3

 4
                                                     Sonia Santos
 5

 6

 7

 8

 9

10

11

12

13

14

15

lb

17

18

19

20

21

22

23

24

25

26

27

28


      PROOF                                                                                       2~Page
